In a special proceeding pursuant to CPLR article 4 to appoint a Special District Attorney pursuant to County Law § 701, in order to prosecute the respondent Thomas Robinson, the appeal is from a judgment of the Supreme Court, Queens County (Rotker, J.), dated October 17, 1986, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
Under the circumstances of this case, it cannot be said that *898it was an abuse of the court’s discretion to deny the instant application (see, Matter of Morgenthau v Crane, 113 AD2d 20; Matter of Schumer v Holtzman, 60 NY2d 46). Mollen, P. J., Bracken, Brown and Spatt, JJ., concur.